Citation Nr: 0618791	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-01 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred between October 2, 2001, and 
October 22, 2001.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1937 to 
August 1939, and from May 1944 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 adverse action by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Canandaigua, New York. 

The Board remanded this case to the RO in May 2003, June 
2005, and November 2005 so that additional development of the 
evidence could be conducted. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was most 
recently remanded to the VAMC in November 2005. The record 
before the Board consists of a duplicate Medical 
Administrative Service (MAS) file only. The appellant's 
claims file and any original administrative file related to 
this claim maintained at the VAMC were not provided. Without 
the claims file and/or any original administrative file 
related to this claim that is maintained at the VAMC, the 
Board is unable to review information pertinent to this 
appeal.

Following review of the duplicate MAS file, the Board finds 
that it is not clear whether all of the requested development 
has in fact been completed. The Board also specifically finds 
that some of the requested development has again not been 
completed. Accordingly, remand is mandatory. Stegall v. West, 
11 Vet. App. 268 (1998).

As part of the Board's June 2005 and November 2005 remands, 
the VAMC was requested to furnish the appellant proper 
notification as required under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).  While a September 
2005 letter from the VAMC notified the appellant of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the letter does not comply with the mandate issued in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VAMC is reminded that it needs to provide corrective notice 
to the veteran of the information and evidence necessary to 
substantiate the claim, notice of what part of that necessary 
evidence VA will get, what specific part of that evidence he 
is responsible for getting, and the claimant must be asked to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2005). VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
VA regulations provide that, when a veteran appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person." 38 C.F.R. § 
20.600 (2005). If a veteran appoints a representative, VA is 
to give the representative an opportunity to execute a VA 
Form 646, Statement of Accredited Representative in Appealed 
Case, prior to certification of the appeal to the Board "in 
all instances." VA Adjudication Procedure Manual, M21-1, Part 
IV, para. 8.29 (Mar. 24, 2000). Here, it appears that the 
veteran has appointed the New York State Division of 
Veterans' Affairs. Yet while the Board, in the May 2003, June 
2005, and November 2005 remands requested the VAMC to make a 
"specific request to the veteran's representative for 
submission of a VA Form 646," there is no documentation that 
this has been done. Additional action is therefore required. 
Stegall.
Further, in all three prior remands, the Board requested the 
VAMC to obtain and associate with the record "the treatment 
records for the time-period in question, and address the 
appellant's daughter's assertion that the veteran could not 
be transferred to the VAMC due to post-operative infection." 
This development also has not been accomplished. Id.
Finally, all three prior remands informed the VAMC that if 
the benefit sought on appeal was not granted the VAMC "must" 
issue a supplemental statement of the case (SSOC). Review of 
the record shows that the most recent SSOC on file was issued 
the veteran in March 2002.
An undated memorandum-type document, apparently issued by a 
VAMC employee in the " Fee Processing Center ," has been 
associated with the duplicate MAS file. Review of the 
document appears to be in response to the Board's June 2005 
remand. Regardless, for the reasons stated above, the Board, 
while sympathetic to the presumed desire of the veteran to 
have his claim adjudicated in an expeditious manner, finds 
that this case must again be remanded to the VAMC.
Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1. The VAMC should associate with the 
record the appellant's claims file and 
any original administrative file related 
to this claim that may be maintained at 
the VAMC or the appropriate regional 
office. Any request to obtain the 
appellant's claims file and/or 
administrative file should include the 
appellant's name, claim number, and 
social security number. If any such 
records are unavailable, the VAMC should 
prepare a formal unavailability 
memorandum explaining why the records 
could not be obtained.

2.  The VAMC must ensure that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 concerning the 
duty to notify and assist the veteran are 
accomplished.  38 U.S.C.A. §§ 5100, 5103, 
5103A and 5107 (West 2002).  This 
includes notification of the law, as well 
as compliance with the notice 
requirements explaining the respective 
responsibilities of the veteran and VA in 
obtaining evidence in connection with the 
instant claim.  

3. IF NOT ALREADY ACCOMPLISHED, the VAMC 
should associate the veteran's entire 
administrative file, to include all 
reports of contact with the appellant, 
his daughter, and University Hospital 
staff, with the claims folder which 
relate to the October 2001 treatment at 
issue.

4. IF NOT ALREADY ACCOMPLISHED, the VAMC 
should ensure that the documents 
referenced as enclosures in letters from 
the veteran's daughter, dated in December 
2001, are contained in the administrative 
file. She makes specific reference to 
bills from University Hospital , as well 
as pre-authorization documents being 
provided to the veteran and T. Damron, 
M.D. If the enclosures are not of record, 
the VAMC should contact the veteran and 
request copies of such records.

5. The VAMC must ensure that the 
requested action has been accomplished  
in compliance with this REMAND. If the 
ordered action is determined to have not 
been undertaken or to have been taken in 
a deficient manner, take appropriate 
corrective action. Stegall.

6. Thereafter, the VAMC should review the 
evidence of record and re- adjudicate the 
issue on appeal. If further development 
is necessary to comply with the 
applicable law and regulations, that 
development must be accomplished. The 
VAMC must provide adequate reasons and 
bases for its determination.  This 
includes obtaining and associating with 
the claims file the treatment records for 
the time-period in question, and 
addressing the assertion of the 
appellant's daughter that the veteran 
could not be transferred to the VAMC due 
to post-operative infection.

7. If the determination remains 
unfavorable to the veteran, the VAMC must 
issue a SSOC (in accordance with 38 
U.S.C.A. § 7105 (West 2002), which fully 
sets forth the controlling law and 
regulations pertinent to this appeal; 
this document should further reflect 
detailed reasons and bases for the 
decisions reached) and provide the 
appellant and his representative with an 
opportunity to respond.  This includes 
making a specific written request to the 
veteran's representative for submission 
of a VA Form 646.  The VAMC is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

